USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 1 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 2 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 3 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 4 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 5 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 6 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 7 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 8 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 9 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 10 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 11 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 12 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 13 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 14 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 15 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 16 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 17 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 18 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 19 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 20 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 21 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 22 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 23 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 24 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 25 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 26 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 27 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 28 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 29 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 30 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 31 of 32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2708 filed 07/31/20 page 32 of 32
